UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-4282



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

          versus


FRANCISCO HERNANDEZ-MARQUEZ,

                                                 Defendant - Appellant.



Appeal from the United States District          Court for the Middle
District of North Carolina, at Durham.           James A. Beaty, Jr.,
District Judge. (CR-02-310)


Submitted:   October 3, 2003                 Decided:   October 22, 2003


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.   Angela Hewlett Miller, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Francisco Hernandez-Marquez appeals his conviction for illegal

reentry into the United States without permission of the United

States Attorney General, after having previously been deported

subsequent to a conviction for an aggravated felony, in violation

of 8 U.S.C. § 1326(a), (b)(2) (2000). Hernandez-Marquez’s attorney

has filed a brief in accordance with Anders v. California, 386 U.S.

738   (1967),   raising   one   issue       but    stating   that   he    finds   no

meritorious grounds for appeal.         Although notified of his right to

do so, Hernandez-Marquez has not filed a pro se supplemental brief.

Finding no reversible error, we affirm.

      In the Anders brief, counsel questions whether the district

court abused its discretion in sentencing Hernandez-Marquez at the

high end of the appropriately calculated guideline range. However,

this court does not review a sentence imposed within a properly

calculated guideline range.        18 U.S.C. § 3742(a) (2000); United

States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990). Therefore, we

“cannot address appellant’s challenge to the district court’s

exercise of sentencing discretion.”               Porter, 909 F.2d at 795.

      In accordance with Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.                    We therefore

affirm Hernandez-Marquez’s conviction and sentence.                      This court

requires that counsel inform his client, in writing, of his right

to petition the Supreme Court of the United States for further


                                        2
review.       If the client requests that a petition be filed, but

counsel believes that such petition would be frivolous, then

counsel   may    move    in   this    court   for   leave   to   withdraw     from

representation. Counsel’s motion must state that a copy thereof was

served on the client.         We dispense with oral argument because the

facts   and    legal    contentions     are   adequately    presented    in    the

materials      before   the   court    and    argument   would    not   aid    the

decisional process.




                                                                        AFFIRMED




                                         3